MEMORANDUM OF DECISION.
Defendant, Bradley A. Bouton was convicted of the crime of murder by jury verdict returned in the Superior Court (Aroos-took County). On appeal defendant challenges the sufficiency of the evidence to support his conviction and claims error in the voir dire of the jury and in several evidentiary rulings. Examining the evidence in the light most favorable to the prosecution, we hold that the jury rationally could have found beyond a reasonable doubt every element of the offense charged. State v. Barry, 495 A.2d 825, 826 (Me.1985). With regard to the method of juror voir dire employed in this case, we find no abuse of discretion on the part of the presiding justice. State v. Durost, 497 A.2d 184, 136 (Me.1985). The issues raised with respect to evidentiary rulings are without merit and do not require discussion.
The entry is:
Judgment of conviction affirmed.
All concurring.